Citation Nr: 1743272	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-25 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected type II diabetes mellitus with hypertension and erectile dysfunction.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision that was issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter dated in June 2016, Dr. A.R.-C. (initials used to protect privacy) reported that he is the Veteran's primary care physician and had already treated the Veteran for "over a year."  Review of the record reveals that records of this treatment have not been associated with the claims file.  As these treatment records are relevant with regard to the claim on appeal, reasonable efforts must be made to obtain them on remand.  

Additionally, in his June 2016 letter, Dr. A.R.-C. reported that the Veteran was diagnosed with diabetes mellitus many years ago and that, since the diagnosis, he has gained weight steadily.  He believed that the weight gain was secondary to dysmetabolic syndrome, which results in hyperinsulinemia that can affect weight gain.  He opined that the Veteran's obstructive sleep apnea was more likely than not secondary to his dysmetabolic syndrome, i.e. diabetes mellitus.  

Thereafter, in October 2016 and April 2017, two VA physicians opined that it is less likely than not that the Veteran's claimed obstructive sleep apnea is proximately due to or the result of his diabetes mellitus and provided supportive rationale for their opinions.  The physician who provided the October 2016 opinion noted that diabetes mellitus and obstructive sleep apnea can coexist, but that it does not imply causation.  In addition, the physician who provided an opinion in April 2017 indicated that the Veteran's weight was stable from April 2006 to January 2009, that his weight dropped in January 2010, and that his weight increased by March 2016.  Thus, he did not have weight gain that was caused by diabetes.

In a July 2016 statement, the Veteran reported that a medical study indicates that "type 2 diabetes may alter the progression and expression of sleep-disordered breathing."

As service connection may be established on a secondary basis if a disability is proximately due to or the result of a service-connected disease or injury, or was aggravated by a service-connected disease or injury, the Board finds that VA must obtain an addendum medical opinion that adequately addresses whether the Veteran's obstructive sleep apnea may have been aggravated by his service-connected diabetes mellitus.  38 C.F.R. § 3.310(a)-(b) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea that are not already of record, to include records from Dr. A.R.-C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the development requested above, AOJ should refer the Veteran's claims folder to the October 2016 or April 2017 VA examiners, or if they are unavailable, to another suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current sleep apnea. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise related thereto.  

He or she should also as to whether is at least as likely as not that the Veteran's sleep apnea is either caused by or aggravated by his service-connected diabetes mellitus, to include any associated weight gain.  In providing the requested opinion, the examiner should consider the June 2016 opinion provided by Dr. A.R.-C. 
   
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




